Concurring Opinion by
President Judge Bowman :
I concur in the result as I am in accord with the majority view that there is sufficient evidence to support a conclusion that the incident in question and the resulting “injury” was the product of a dispute between fellow employees with respect to their roles and responsibilities in the operation and maintenance of the employer’s machinery and was not of a nature personal to either of them within the exclusionary language of Section 301(c). In my opinion, it is not necessary to reach the issue of whether a possible rea*563son for the confrontation between these fellow employees and its tragic result arose out of decedent’s role as a shop steward. I emphatically do not agree that a dispute over union matters between a shop steward and a fellow employee union member which culminates in a physical assault is a compensable injury within the meaning of Section 301(c).